 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 RICKIE SLAUGHTER,                                       Case No.: 2:17-cv-01728-APG-NJK

 4          Plaintiff                                  Order (1) Granting Unopposed Motion to
                                                       Extend Time and (2) Directing Plaintiff to
 5 v.                                                   File a Readable Version of Opposition

 6 JEREMY BEAN, et al.,                                              [ECF Nos. 24/25]

 7          Defendants

 8         Plaintiff Rickie Slaughter moves to extend the time to file an opposition to the

 9 defendants’ summary judgment motion. I grant his unopposed motion. However, the opposition

10 Slaughter attached to his motion is unreadable. I therefore direct the clerk’s office to provide a

11 copy of the opposition to Slaughter, and I give Slaughter 30 days to file a readable version of his

12 opposition.

13         IT IS ORDERED that plaintiff Rickie Slaughter’s unopposed motion to extend time

14 (ECF Nos. 24/25) is GRANTED.

15         IT IS FURTHER ORDERED that the clerk’s office shall provide a copy of the opposition

16 attached to ECF No. 24 to plaintiff Rickie Slaughter.

17         IT IS FURTHER ORDERED that within 30 days of the date of this order, plaintiff Rickie

18 Slaughter shall file a readable version of his opposition to the defendants’ motion.

19         DATED this 27th day of September, 2019.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
